



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Armacki, 2015 ONCA 910

DATE: 20151222

DOCKET: C58404

Simmons, van Rensburg and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Nickolas Armacki

Appellant

Paul Calarco, for the appellant

Chris Chorney, for the respondent

Heard and released orally: November 24, 2015

On appeal from the conviction entered on November 22,
    2013 and the sentence imposed on January 31, 2014 by Justice R. Reid of the
    Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

Following a judge alone trial, the appellant was convicted of break,
    enter and theft under $5,000.  He was sentenced to six months imprisonment and
    24 months probation.

[2]

The appellant had worked at the victims home. The  trial judge found
    that after a day of doing chores and then drinking in the victims backyard,
    the appellant returned to the victims home knowing the victim would be out,
    entered the home and stole various electronic equipment.

[3]

The appellant appeals his conviction and seeks leave to appeal
    sentence.

[4]

The appellant raises three issues on his conviction appeal.

[5]

First, the appellant argues that the trial judge erred in failing to
    admit statements made by the appellant upon and soon after his arrest as
    spontaneous, exculpatory statements.  We do not accept this argument.

[6]

Concerning the utterance made upon arrest, although the trial judges
    ruling on the admissibility of the subsequent formal recorded interview
    statement seems to encompass that utterance, it is clear that evidence of this
    statement was admitted into evidence without objection and referred to by the
    trial judge in his reasons.  As for the formal recorded interview statement,
    the trial judge made a finding it was not sufficiently spontaneous to warrant
    admission.  This was a finding of fact which is entitled to deference in this
    court.  In any event, the trial judge noted in his reasons the fact that the
    appellant relied on the Walmart alibi, which had been given in the formal
    recorded statement, promptly.

[7]

Second, the appellant argues that the trial judge erred in his treatment
    of the alibi evidence called by the appellant by reversing the onus of proof
    when he said the Walmart alibi was not conclusive.  We do not accept this
    argument.

[8]

In our view, the trial judge was saying no more than that the alibi did
    not exclude the appellants opportunity to commit the offence.  The trial judge
    later accepted the eye witness testimony of the victims neighbours concerning
    the appellants return to the house and rejected the appellants evidence.  In
    these circumstances, the trial judges statement when addressing alibi, that
    the appellant could have been present at 6:20 p.m. was of no moment.

[9]

As his third ground of appeal, the appellant argues that the trial judge
    erred in failing to caution himself about the dangers of eye witness identification
    evidence and improperly conflated the distinction between credibility and
    reliability of eye witness identification evidence.

[10]

We
    do not accept this argument.  While it might have been preferable had the trial
    judge cautioned himself specifically about the dangers of eye witness identification
    evidence, trial judges are presumed to know the law.  This trial judge
    demonstrated his awareness of the frailties of eye witness evidence when
    assessing the evidence concerning the identification of the appellants mother,
    ultimately rejecting such evidence.

[11]

Further,
    in our view, read fairly, the trial judges reasons reflect an assessment of
    both credibility and reliability of the eye witness evidence.  Particularly as
    these witnesses had seen the appellant earlier the same day, as well as on
    previous occasions, the trial judges acceptance of their evidence was not
    unreasonable.  Moreover, circumstantial evidence supported the finding of guilt
    in this case.

[12]

The
    conviction appeal is dismissed.

[13]

Concerning
    sentence, the appellant asserts that in light of a gap in the appellants
    criminal record between 2002 and 2010, and in light of the appellants
    responsibilities to his children, the trial judge erred in failing to impose an
    intermittent sentence, which would have permitted the appellant to maintain
    employment.

[14]

We
    do not accept this argument.  The trial judge considered these factors in his
    reasons.  The weight to be given to them was a matter for the trial judge.  The
    appellant acknowledges the sentence was not unfit.  We see no error in
    principle.  Leave to appeal sentence is granted, but the sentence appeal is
    dismissed.

Janet Simmons J.A.

K. van Rensburg J.A.

M.L. Benotto J.A.


